internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 1-cor-131231-01 date date this letter responds to correspondence dated date submitted on behalf requesting that we approve the revocation of the a of subchapter_s_election the requirements for revoking a subchapter_s_election are described in sec_1_1362-2 of the income_tax regulations a revocation generally is effective on the first day of the taxable_year if it is made during the taxable_year and before the 16th day of the third month of the taxable_year while a revocation made after the 15th day of the third month of the taxable_year is effective for the following taxable_year rules concerning the time and manner of revoking a subchapter_s_election are provided in sec_1 a if you have any additional questions please contact our office at sincerely s david r haglund david r haglund senior technical reviewer branch associate chief_counsel passthroughs and special industries
